[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ohioans for Secure & Fair Elections v. LaRose, Slip Opinion No. 2020-Ohio-1459.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-1459
   THE STATE EX REL. OHIOANS FOR SECURE AND FAIR ELECTIONS ET AL. v.
                                       LAROSE ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as State ex rel. Ohioans for Secure & Fair Elections v. LaRose,
                          Slip Opinion No. 2020-Ohio-1459.]
Elections—Mandamus—Writ of mandamus granted against Ohio Ballot Board to
        compel it to certify that initiative petition contains only one proposed
        constitutional amendment and writ of mandamus granted against the
        secretary of state to compel him to convene a meeting of the board to
        facilitate such certification—Writ sought against the attorney general
        denied.
     (No. 2020-0327—Submitted March 23, 2020—Decided April 14, 2020.)
                                       IN MANDAMUS.
                                    ________________
                                 SUPREME COURT OF OHIO




        Per Curiam.
        {¶ 1} In this expedited election case, relators, Ohioans for Secure and Fair
Elections and the individual petition-committee members1 (collectively, “Ohio-
SAFE”), seek writs of mandamus against respondents, Secretary of State Frank
LaRose, the Ohio Ballot Board (“the board” or “the ballot board”), and Attorney
General Dave Yost. We grant writs of mandamus against the board and the
secretary of state and we deny the requested writ against the attorney general. Ohio-
SAFE also requests an extension of time in which to circulate petitions, which we
deny.
                                       I. Background
                A. The procedure for amending the Ohio Constitution
        {¶ 2} The Ohio Constitution reserves to the people the right to propose
amendments to the Constitution by initiative petition. Ohio Constitution, Article
II, Section 1. The process for proposing a constitutional amendment begins with
the submission of a petition, signed by at least 1,000 Ohio electors, to the Ohio
attorney general, along with a summary of the proposed amendment.                          R.C.
3519.01(A), paragraph two. Within ten days of receiving the petition, the attorney
general must determine whether the summary is a fair and truthful summary of the
proposed amendment. Id. If the summary is fair and truthful, the attorney general
must certify that fact and then forward the petition to the ballot board. Id.
        {¶ 3} The ballot board consists of the secretary of state, who serves as
chairperson, and four appointed members, no more than two of whom may be of
the same political party. R.C. 3505.061(A) and (D). Within ten days after receiving
a petition from the attorney general under R.C. 3519.01, the board must examine it
“to determine whether it contains only one proposed * * * constitutional
amendment so as to enable the voters to vote on a proposal separately.” R.C.

1. The individual relators are Darlene L. English, Laura A. Gold, Hasan Kwame Jeffries, Isabel C.
Robertson, and Ebony Speakes-Hall.




                                               2
                                  January Term, 2020




3505.062(A). If the board so determines, then the board will certify its approval to
the attorney general, who will in turn file with the secretary of state a verified copy
of the proposed amendment, along with the summary and the attorney general’s
certification. R.C. 3519.01(A); R.C. 3505.062(A). At that point, the petitioners
may begin circulating petitions to gather the necessary signatures to qualify for the
ballot.
          {¶ 4} However, if the board determines that the initiative petition contains
more than one proposed constitutional amendment, then the board shall “divide the
initiative petition into individual petitions containing only one proposed * * *
constitutional amendment so as to enable the voters to vote on each proposal
separately.” R.C. 3505.062(A), paragraph two. The petitioners must then submit
separate summaries for each proposal to the attorney general for approval, R.C.
3519.01(A); R.C. 3505.062(A), before they may begin circulating petitions.
          {¶ 5} To qualify for the ballot, the petitioners must file their petitions with
the secretary of state no later than 125 days before the general election. Ohio
Constitution, Article II, Section 1a. This year, in order to qualify for the November
general-election ballot, the petitioners must submit their petitions on or before July
1, 2020. The petitions must contain valid signatures from at least 44 of Ohio’s 88
counties, in an amount equal to at least five percent of the total votes cast in the last
gubernatorial election in those 44 counties. See id., Sections 1a, 1g. The signatures
collected statewide must equal at least ten percent of the total vote cast for governor
in the last gubernatorial election. Id., Section 1a; see id., Section 1g.
                               B. The facts in the record
          {¶ 6} On February 10, 2020, Ohio-SAFE submitted to Attorney General
Yost an initiative petition and summary, titled the “Secure and Fair Elections
Amendment,” which would amend Article V, Section 1 of the Ohio Constitution.
That section provides, in its entirety:




                                            3
                             SUPREME COURT OF OHIO




              Every citizen of the United States, of the age of eighteen
      years, who has been a resident of the state, county, township, or
      ward, such time as may be provided by law, and has been registered
      to vote for thirty days, has the qualifications of an elector, and is
      entitled to vote at all elections. Any elector who fails to vote in at
      least one election during any period of four consecutive years shall
      cease to be an elector unless he again registers to vote.


      {¶ 7} The proposed amendment would eliminate the 30-day registration
requirement to be eligible to vote. In addition, the proposed amendment would
guarantee the following rights to every U.S. citizen who is—or is eligible to
become—an elector in Ohio:
(1)   If serving in the military or residing outside the United States, the right to
      have an absentee ballot sent, upon application, beginning 46 days before an
      election.
(2)   The right to be registered to vote upon applying for, renewing, updating, or
      replacing an Ohio driver’s license, learner’s permit, or state-issued
      identification card, unless the citizen declines in writing to be registered to
      vote.
(3)    The right to obtain and cast a ballot on weekdays during an early-voting
      period, to begin 28 days before an election (excepting state holidays) and
      include at least 12 hours of in-person early voting per weekend for the two
      weekends immediately preceding a general election.
(4)   The right to register and immediately vote, during either early or election-
      day voting, upon proof of residency.
(5)   The right of persons with disabilities to have full and equal access to register
      to vote and to vote.




                                         4
                                     January Term, 2020




In addition, the proposed amendment would require a “representative sample of
statewide elections to be audited to ensure the accuracy and integrity of elections.”
The amendment provides that items 2 and 4 above will take effect on February 1,
2022.
        {¶ 8} The petition submitted to Attorney General Yost contained the
requisite 1,000 signatures. On February 20, Yost certified that the summary was a
fair and truthful statement of the proposed constitutional amendment.
        {¶ 9} The board met to consider the petition on March 2, 2020. Counsel for
Ohio-SAFE addressed the board. He told the board that the various provisions of
the Ohio-SAFE amendment have “a common purpose or common subject. The
common purpose or subject is voting or voting and registration. Everything in the
proposal today relates in some way to voting.” Speaking in opposition, an attorney
for the Ohio Republican Party argued that the proposed amendment “comprised
* * * several discrete amendments, most of which should be voted on on a separate
proposal, because there is not a sufficiently singular purpose to present all of these
proposals to voters in a single ballot initiative.”
        {¶ 10} Following these presentations, Secretary of State LaRose made a
motion for the board to find that the Ohio-SAFE amendment contained four
separate proposals:
(1)     “a constitutional right to requirements regarding casting ballots,”
(2)     “a constitutional right regarding the manner in which one becomes a
        registered voter and when any registration is effective,”
(3)     “a constitutional right for citizens with disabilities to register to vote and
        vote,” and
(4)      “postelection audits.”2


2. LaRose prepared a color-coded copy of the amendment to show how he proposed to apportion
the various sections of the amendment. That color-coded draft is in the record as Relators’ Exhibit
H, page 62 of the evidence PDF.




                                                5
                             SUPREME COURT OF OHIO




LaRose then made a motion for the board to divide the amendment into four
separate proposals. The board approved the motion by a 3-2 vote. However, one
of the members who voted against LaRose’s proposal thought that the section of
the proposed amendment relating to postelection audits did not reasonably relate
to, and should be severed from, the rest.
                               C. Procedural history
       {¶ 11} Ohio-SAFE filed a complaint for writs of mandamus in this court on
March 5, 2020. We granted Ohio-SAFE’s motion for an expedited briefing
schedule.
                                 II. Legal analysis
                             A. Summary of the claims
       {¶ 12} The complaint asks for three separate writs of mandamus. First, it
seeks to compel the board to certify to the attorney general that the Ohio-SAFE
petition contains only one proposed constitutional amendment. Second, to facilitate
that process, the complaint requests a writ of mandamus compelling the secretary
of state to convene a meeting of the board. Third, in the alternative, the complaint
asks for a writ ordering the attorney general to file a verified copy of the proposed
amendment, as written, along with the certified summary, with the secretary of state
(essentially cutting the board out of the process).
                               B. Standard of review
       {¶ 13} To be entitled to a writ of mandamus, a party must establish, by clear
and convincing evidence, (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of the respondent to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Cleveland Right to Life v.
State Controlling Bd., 138 Ohio St. 3d 57, 2013-Ohio-5632, 3 N.E.3d 185, ¶ 2.
       {¶ 14} In extraordinary actions challenging the decisions of the secretary of
state or county boards of elections, “ ‘the standard is whether they engaged in fraud,
corruption, or abuse of discretion, or acted in clear disregard of applicable legal




                                            6
                                     January Term, 2020




provisions.’ ” State ex rel. Owens v. Brunner, 125 Ohio St. 3d 130, 2010-Ohio-
1374, 926 N.E.2d 617, ¶ 26, quoting Whitman v. Hamilton Cty. Bd. of Elections, 97
Ohio St. 3d 216, 2002-Ohio-5923, 778 N.E.2d 32, ¶ 11. This standard also applies
when evaluating a ballot-board decision to divide a proposed constitutional
amendment into separate ballot measures. State ex rel. Ohio Liberty Council v.
Brunner, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410, ¶ 30.
                   C. The mandamus claim against the ballot board
         {¶ 15} We hold that a writ of mandamus should issue against the board
because Ohio-SAFE has a clear legal right to certification of the proposed
amendment as written and the board has a clear legal duty to make that
certification.3 Moreover, Ohio-SAFE does not have an adequate remedy because
there is no statutory right to appeal from a decision of the ballot board. R.C.
3505.062; Ohio Liberty Council at ¶ 27. We grant a writ of mandamus directing
the board to certify the amendment as drafted.
                D. The mandamus claim against the secretary of state
         {¶ 16} We also hold that a writ of mandamus should issue against the
secretary of state. Ohio-SAFE has a clear legal right to compel the secretary to
convene a meeting of the ballot board, the secretary has a clear legal duty to
convene such a meeting, and Ohio-SAFE has no adequate remedy in the ordinary
course of law.
         {¶ 17} R.C. 3505.061(D) provides that after its first meeting, the ballot
board “shall meet at the call of the chairperson or upon the written request of three
other members.” The board and the secretary of state do not dispute that LaRose,
as chairperson, see id., has the statutory authority to convene the board, and they
do not present any argument in opposition to this mandamus request other than their
claim that the board’s decision was correct in the first instance. Therefore, we grant

3. Although six justices agree that a writ should issue, there is no majority in support of a single
legal rationale for that result.




                                                 7
                               SUPREME COURT OF OHIO




a writ of mandamus directing LaRose to convene a meeting of the board for the
purpose of certifying the amendment as drafted, to occur as soon as possible after
the expiration of the seven-day notice period required by R.C. 3505.061(D).
                 E. The mandamus claim against the attorney general
          {¶ 18} Ohio-SAFE asks for a writ compelling the attorney general to certify
the amendment to the secretary of state. But until the board complies with this
court’s directive, the attorney general’s duty will not have ripened, and therefore
mandamus is premature. State ex rel. Evans v. Tieman, 157 Ohio St. 3d 99, 2019-
Ohio-2411, 131 N.E.3d 930, ¶ 16 (holding that mandamus will not lie to remedy
the anticipated nonperformance of a duty).
          {¶ 19} In its reply brief, Ohio-SAFE clarifies that it is not alleging that a
duty presently exists on the part of the attorney general. Rather, Ohio-SAFE views
this alternative remedy, which would simply cut the ballot board out of the process,
as a reasonable response to the restrictions on in-person gatherings due to the
current public-health crisis. We conclude that there are other reasonable ways to
address those concerns, and so we will not abandon the basic rules governing
mandamus.
          {¶ 20} The request for a writ of mandamus against the attorney general is
denied.
                   F. Ohio-SAFE’s request for an extension of time
          {¶ 21} Finally, Ohio-SAFE requests, as an equitable remedy, an extension
of time in which to collect signatures equal to the delay caused by the board’s
improper action. We denied a similar request in Ohio Liberty Council for three
reasons, one of which was that there was no urgency for the proposed amendment
to appear on the next general-election ballot. Id., 125 Ohio St. 3d 315, 2010-Ohio-
1845, 928 N.E.2d 410, at ¶ 64. The proposed amendment in that case was intended
to stop the provisions of the federal Patient Protection and Affordable Care Act
from taking effect in Ohio, but the federal law was not scheduled to take effect until




                                            8
                                  January Term, 2020




2014, so the amendment did not need to appear on the 2010 ballot. Likewise, by
its own terms, the provisions in the Ohio-SAFE amendment that have specified
effective dates are not scheduled to take effect until February 1, 2022, so the
amendment could appear on ballots in 2021. As for the other provisions, Ohio-
SAFE has not demonstrated any urgency to placing them on this November’s ballot
as opposed to a ballot in 2021.
       {¶ 22} We therefore deny the request for additional time to gather
signatures.
                                   III. Conclusion
       {¶ 23} We grant a writ of mandamus directing the secretary of state to
convene a meeting of the ballot board at the earliest possible date and we grant a
writ of mandamus directing the ballot board to certify the Ohio-SAFE amendment
as a single amendment. We deny mandamus relief against the attorney general and
deny the request for additional time to gather signatures.
                                                                Writ granted in part
                                                                 and denied in part.
       O’CONNOR, C.J., and DONNELLY and STEWART, JJ., concur.
       O’CONNOR, C.J., concurs, with an opinion joined by DONNELLY and
STEWART, JJ.
       KENNEDY, J., concurs in judgment only, with an opinion joined by FRENCH
and DEWINE, JJ.
       FISCHER, J., concurs in part and dissents in part, with an opinion.
                                  _________________
       O’CONNOR, C.J., concurring.
       {¶ 24} I agree with the per curiam opinion in its entirety. I write separately
to explain why a writ of mandamus should be granted directing respondent the Ohio
Ballot Board (“the board” or “the ballot board”) to certify to respondent Attorney
General Yost that the initiative petition seeking to place the “Secure and Fair




                                          9
                              SUPREME COURT OF OHIO




Elections Amendment” on the ballot contains only one proposed constitutional
amendment. I also write separately to address why it is unnecessary to eradicate
decades of this court’s precedent to reach that result, as the opinion concurring in
judgment only would have us do.
               The Right of the People to Amend the Constitution
        {¶ 25} The per curiam opinion thoroughly explains the right of the people
to propose amendments to the Constitution by initiative petition as it is set forth in
Ohio Constitution, Article II, Section 1, as well as the process for proposing a
constitutional amendment outlined in Chapters 3505 and 3519 of the Ohio Revised
Code. Significant to the issues raised herein, an initiative petition shall only contain
one proposal of law or constitutional amendment to enable the voters to vote on
that proposal separately. R.C. 3519.01(A), paragraph one.
        {¶ 26} Upon receipt of an initiative petition from the attorney general, the
board’s sole purpose in examining an initiative petition is “to determine whether it
contains only one proposed * * * constitutional amendment so as to enable the
voters to vote on a proposal separately.” R.C. 3505.062(A).
                         The Separate-Vote Requirement
        {¶ 27} Seemingly erasing decades of precedent and statutory provisions, the
opinion concurring in judgment only expounds that there is no “ ‘single-subject
rule’ that limits the people to proposing a constitutional amendment with only one
subject, purpose, or objective,” opinion concurring in judgment only at ¶ 75. In the
view of the opinion concurring in judgment only, the separate-vote requirement
applies only when the General Assembly proposes a constitutional amendment, not
when the people propose an amendment.
        {¶ 28} Following this line of misinterpretation, theoretically, the General
Assembly is restricted to one subject, purpose, or objective while the people enjoy
no such restriction and could propose a constitutional amendment containing any
number (10, 20, or more) of subjects, purposes, or objectives. This leads me to




                                          10
                                January Term, 2020




question why the General Assembly—the direct representative of the people—
would be limited to one subject per amendment but the people would not? One
would question how this distinction upholds the purpose attributed to the one-
subject-per-amendment rule, i.e.,


       “to prevent imposition upon or deceit of the public by the
       presentation of a proposal which is misleading or the effect of which
       is concealed or not readily understandable * * * to afford the voters
       freedom of choice and prevent ‘logrolling’ or the combining of
       unrelated proposals in order to secure approval by appealing to
       different groups which will support the entire proposal in order to
       secure some part of it although perhaps disapproving of other parts.”


State ex rel. Willke v. Taft, 107 Ohio St. 3d 1, 2005-Ohio-5303, 836 N.E.2d 536,
¶ 28, quoting Fugina v. Donavan, 259 Minn. 35, 38, 104 N.W.2d 911 (1960).
       {¶ 29} As I describe below, this court has already explained why that is not
the law in Ohio, and that explanation is based on sound constitutional interpretation.
       {¶ 30} Despite recognizing that Article XVI, Section 1 imposes a
requirement that multiple constitutional amendments proposed by the General
Assembly be submitted to the voters separately, the opinion concurring in judgment
only then reviews several of our decisions concerning amendments submitted by
the General Assembly and inexplicably concludes that “this history shows, over the
past several decades this court has both recognized that the Ohio Constitution does
not restrict an amendment to the Constitution to a single subject, purpose, or object
and also asserted that an amendment’s provisions must share a common subject,
purpose, or object—sometimes in the same opinion.” (Emphasis sic.) Opinion
concurring in judgment only at ¶ 87. This conclusion does not fairly summarize
this court’s precedent.




                                         11
                             SUPREME COURT OF OHIO




       {¶ 31} Contrary to the view of the opinion concurring in judgment only, this
court has been consistent in recognizing that an amendment to the Constitution
proposed by the General Assembly is restricted to a single subject, purpose, or
object. See State ex rel. Burton v. Greater Portsmouth Growth Corp., 7 Ohio St. 2d
34, 36, 218 N.E.2d 446 (1966) (Article XVI, Section 1 is “directed to those
instances where two or more different objects are sought to be accomplished in a
single proposal. The singleness of purpose or object sought to be accomplished by
the amendment is the test as to whether it complies with such section”); State ex
rel. Roahrig v. Brown, 30 Ohio St. 2d 82, 84, 282 N.E.2d 584 (1972) (Under Article
XVI, Section 1 “a proposal consists of one amendment to the Constitution only so
long as each of its subjects bears some reasonable relationship to a single general
object or purpose” [emphasis added]); Willke, 107 Ohio St. 3d 1, 2005-Ohio-5303,
836 N.E.2d 536, at ¶ 28 (one objective of the “ ‘constitutional mandate that
multifarious amendments shall be submitted separately’ ” “ ‘is to prevent * * * the
combining of unrelated proposals in order to secure [their] approval’ ” [quoting
Fugina, 259 Minn. at 38, 104 N.W.2d 911]).
       {¶ 32} Only one case could be said to deviate from this well-established
principle. In State ex rel. Foreman v. Brown, 10 Ohio St. 2d 139, 144-145, 226
N.E.2d 116 (1967), the court found that “[t]here is nothing in the Ohio Constitution
that will support a reasonable conclusion that a single amendment to that
Constitution proposed by the General Assembly can involve no more than one
subject, purpose or object.” At best, Foreman is an outlier and has not, in the 53
years since its publication, been relied on for the proposition that amendments are
not restricted to a single subject. And given that the opinion concurring in judgment
only acknowledges that the Constitution imposes a separate-vote requirement on
amendments proposed by the General Assembly, any reliance on Foreman is
misguided.




                                         12
                                January Term, 2020




       {¶ 33} The question then turns to whether the separate-vote requirement
imposed on the General Assembly also applies to amendments proposed by the
people. This court resolved this question in State ex rel. Ohio Liberty Council v.
Brunner, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410, wherein we
analogized Article XVI, Section 1’s separate-vote requirement on amendments
proposed by the General Assembly to the requirement in R.C. 3519.01(A)
applicable to a citizen-initiated proposed constitutional amendment. The opinion
concurring in judgment only proposes that we overrule Ohio Liberty Council,
disregards R.C. 3519.01(A), and seeks to throw over 50 years of our caselaw into
chaos and confusion—all in a matter in which no party cites a need for clarification
or change in Ohio law.
       {¶ 34} Ohio Liberty Council concerned an initiative petition by a citizen
group to amend the Ohio Constitution to preserve Ohioans’ freedom to choose their
health care and health-care coverage. Ohio Liberty Council at ¶ 3. The ballot board
found that the initiative petition contained two separate issues and certified the
original petition to the attorney general as two proposed constitutional
amendments. Id. at ¶ 19.
       {¶ 35} In that opinion, we recognized the people’s right to propose
amendments to the Constitution in Article II, Section 1 and the separate-vote
requirement imposed on the General Assembly’s right to propose constitutional
amendments in Article XVI, Section 1. And we concluded that “R.C. 3519.01(A)
imposes a similar requirement on citizen-initiated proposed constitutional
amendments.” Id. at ¶ 34. We emphasized that the statute requires that


       [o]nly one proposal of law or constitutional amendment to be
       proposed by initiative petition shall be contained in an initiative
       petition to enable the voters to vote on that proposal separately. A
       petition shall include the text of any existing statute or constitutional




                                          13
                             SUPREME COURT OF OHIO




       provision that would be amended or repealed if the proposed law or
       constitutional amendment is adopted.


(Emphasis added in Ohio Liberty Council.) Id. at ¶ 35, quoting R.C. 3519.01(A).
       {¶ 36} And we noted that “R.C. 3505.062, in turn, specifies the duty of the
ballot board to determine whether an initiative petition contains only one proposed
* * * constitutional amendment.” Id. at ¶ 37.     Because the separate-vote
requirement and the separate-petition requirement are clearly comparable, we
applied our Article XVI, Section 1 precedent and concluded that the proposal
consisted of one amendment because all the sections bore some reasonable
relationship to the single general purpose of preserving Ohioans’ freedom to choose
their health care and health-care coverage. Ohio Liberty Council at ¶ 43. By
dividing the petition into two amendments, the ballot board abused its discretion
and clearly disregarded the law. Id. at ¶ 45.
       {¶ 37} Ohio Liberty Council was soundly decided based on well-
established Ohio law and did not add any limitations, “by judicial fiat,” on the rights
of Ohioans to propose a constitutional amendment, as the opinion concurring in
judgment only denunciates. Opinion concurring in judgment only at ¶ 97. To the
contrary, the decision favored, and in no way limited, the people’s proposed
amendment in that case. As we cautioned:


               The power of initiative must be liberally construed, and the
       General Assembly cannot diminish that power. State ex rel. Hodges
       v. Taft, 64 Ohio St. 3d 1, 4, 591 N.E.2d 1186 (1992). By imposing
       the separate-vote requirement on citizen-initiated proposed
       amendments, therefore, the General Assembly could not diminish
       citizens’ constitutional right of initiative by construing that




                                          14
                                 January Term, 2020




        requirement more strictly than the similar constitutional requirement
        applicable to the legislative right of initiative.
Id. at ¶ 56.
        {¶ 38} As a final point, the opinion concurring in judgment only
inexplicably concludes that “the separate-vote requirement of Article XVI, Section
1 does not apply to an amendment to the constitution initiated by the people”
because amendments by the people “may be submitted on one petition and * * *
each amendment is a separate ballot issue,” opinion concurring in judgment only at
¶ 90. But this language from Article II, Section 1g demonstrates the opposite of
the conclusion of the opinion concurring in judgment only. That provision states:


        The ballot language shall be prescribed by the Ohio ballot board in
        the same manner, and subject to the same terms and conditions, as
        apply to issues submitted by the general assembly pursuant to
        Section 1 of Article XVI of this constitution. The ballot language
        shall be so prescribed and the secretary of state shall cause the
        ballots so to be printed as to permit an affirmative or negative vote
        upon each law, section of law, or item in a law appropriating money,
        or proposed law, or proposed amendment to the constitution.


(Emphasis added.)
        {¶ 39} In resolving what it recognizes is the key question in this case—what
constitutes an amendment—the opinion concurring in judgment only curiously
introduces definitions of the word and concludes that the constitution does not
really say what it says about citizen amendments.




                                           15
                              SUPREME COURT OF OHIO




        {¶ 40} In the course of attempting to disrupt decades of consistent
precedent—which no party has challenged or sought clarification of—the opinion
concurring in judgment only does an injustice to the parties and the public.
                   Application to the Ohio-SAFE Amendment
        {¶ 41} Applying decades of precedent as outlined above, I would hold that
the provisions of the Ohio-SAFE amendment all relate in some fashion to voting.
The underlying premise appears to be that, if more eligible voters register to vote
and cast ballots, and if the results of elections are accurate, then the outcome of
elections will more accurately reflect the will of eligible voters. The petition
therefore seeks to ensure that the outcome of elections accurately reflects the will
of the population eligible to vote by amending Article V, Section 1 of the Ohio
Constitution to make it easier for eligible voters to register to vote and cast a ballot
and to require election results to be audited to ensure their accuracy.
        {¶ 42} The proposed amendment would simplify the process of registering
to vote: registration would be automatic upon renewal of a driver’s license,
eligibility requirements would be reduced by eliminating the 30-day-registration
limitation on voting, and same-day registration would be become possible. And
likewise, the amendment would change the process of voting in ways intended to
ensure ballot access: a constitutional guarantee of absentee ballots for military and
overseas voters, expanded early-voting periods, and guaranteed ballot access for
disabled voters. And finally, the provision mandating postelection audits “to ensure
the accuracy and integrity of elections” relates to this core purpose because it serves
as a means to check whether individuals who benefit from the other provisions of
the amendment by registering to vote and casting ballots actually have those ballots
counted for the purpose of determining the outcome of the election.
        {¶ 43} The board contends that the Ohio-SAFE amendment has no central
purpose and that even if it does, the various provisions are not reasonably related
to that purpose.     Although not typically treated separately, these issues are




                                          16
                                  January Term, 2020




analytically distinct: (1) whether a proposed amendment has a single unifying
purpose and (2) whether each provision of the amendment relates to or serves that
purpose.
       {¶ 44} We have “generally taken a ‘liberal [view] in interpreting what such
a single general purpose or object may be.’ ” (Brackets added in Ohio Liberty
Council.) Ohio Liberty Council, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d
410, at ¶ 42, quoting Foreman, 10 Ohio St. 2d at 146, 226 N.E.2d 116. In Willke,
for example, we considered a proposed constitutional amendment to


       “permit the issuance of general obligation bonds to create and
       preserve jobs, enhance employment and educational opportunities,
       and promote economic growth through funding local government
       public    infrastructure    capital        improvements,   research   and
       development, and the development of certain sites and facilities, and
       to expand state and local government authority regarding economic
       development.”


Willke, 107 Ohio St. 3d 1, 2005-Ohio-5303, 836 N.E.2d 536, at ¶ 2, quoting
Am.Sub.H.J.R. 2. Despite the fact that the amendment addressed multiple topics,
we declined to issue a writ of mandamus to keep it off the ballot.


                After applying this deferential test to H.J.R. 2, we find that
       although the issuance of state bonds for the public-works, Third
       Frontier, and business-facilities projects may represent different
       components, they are all reasonably related to the single general
       purpose of job creation or economic development in Ohio. The
       General Assembly’s combination of these three programs in one
       amendment—although seemingly the product of a tactical




                                             17
                             SUPREME COURT OF OHIO




        decision—is not so incongruous that it could not, by any reasonable
        interpretation, be considered germane to the purposes of statewide
        job creation and economic development.
Id. at ¶ 38.
        {¶ 45} In other decisions, we have recognized similarly broad, single
purposes unifying disparate provisions in proposed constitutional amendments,
such as “allow[ing] the state and governmental subdivisions to give financial
assistance to private industry or to other governmental units in order to create new
employment within this state,” Burton, 7 Ohio St. 2d at 36-37, 218 N.E.2d 446, and
“preserving Ohioans’ freedom to choose their health care and health-care coverage
as it existed on March 19, 2010, with certain exceptions, before the enactment of
the [(federal)] Patient Protection and Affordable Care Act,” Ohio Liberty Council
at ¶ 43. “Voting” as a category is no more vague or overbroad than “job creation”
or “economic development.”
        {¶ 46} The board purports to be unable to figure out what the unifying
purpose of the proposed amendment could possibly be, because the Ohio-SAFE
amendment does not explicitly state its alleged unifying purpose. And in the
absence of such a statement in the amendment itself, the board contends, “[o]nly
[relators] know the true purpose in proposing it.” But the board cites no statutory
or common-law requirement that a proposed constitutional amendment must state
its central purpose in order to have one.
        {¶ 47} To the contrary, our pronouncement in Willke and elsewhere that
courts will take a liberal view in interpreting what such a single general purpose or
object may be, id., 107 Ohio St. 3d 1, 2005-Ohio-5303, 836 N.E.2d 536, at ¶ 34,
supports the conclusion that the general purpose is to be deduced from the various
provisions of the amendment. In Ohio Liberty Council, for example, we relied on




                                            18
                                January Term, 2020




the substance of the proposed amendment to deduce the overarching purpose. Ohio
Liberty Council, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410, at ¶ 43.
        {¶ 48} The Ohio-SAFE amendment has a title that suggests its intended
purpose. In her remarks to the board, counsel for the Ohio Republican Party
suggested that the title of the Ohio-SAFE amendment itself encompassed multiple
subjects, because “secure” elections and “fair” elections are two separate topics.
But that argument underscores the conceptual problem with the board’s position:
every proposed amendment that exceeds one sentence could theoretically be
subdivided into multiple amendments. For this reason, the board is supposed to
“liberally” construe the amendment in favor of finding a single purpose. See id. at
¶ 57.
        {¶ 49} The related question, and the heart of this case, is whether each of
the provisions of the Ohio-SAFE amendment is sufficiently related to that common
purpose. As discussed, the test is whether the various provisions all relate to, and
are incidental to and reasonably necessary to effectuate, the common purpose. This
is not the test the speaker who opposed the measure urged the ballot board to apply.
Rather, she informed the board that each provision had to be reasonably necessary
to effectuate the other provisions:


               And if you look at No. 2 and compare it to No. 1, you’ll see
        that the method by which a citizen is automatically registered to vote
        is not reasonably related or incidental to UOCAVA voters’ rights to
        an absentee ballot. They’re separate and distinct.
               ***
               Again, when you compare [Section 3] to the other sections,
        you see that the subject of this proposal is not reasonably related or
        incidental to UOCAVA voters’ rights to an absentee ballot [or to]




                                         19
                             SUPREME COURT OF OHIO




       the method by which a citizen is auto—or the method by which a
       citizen is automatically registered to vote.


Relying upon these representations when it voted to divide the Ohio-SAFE
amendment, the board acted contrary to clearly established law.
       {¶ 50} The board’s merit brief argues that “if [Ohio-SAFE’s] purpose [was]
to propose an Amendment that relates only to voting, it should not have included
provisions that govern registering to vote.” This argument treats “voting” and
“registration” as unrelated topics. But registering to vote and casting a ballot are
both plainly related to the overarching concept of “voting.” Furthermore, if the
central purpose is to increase ballot access for Ohio voters, the processes of
registering to vote and casting a ballot clearly both relate to that central purpose.
       {¶ 51} The ballot board need not always defer to the drafters of an
amendment. We held that a proposed amendment should have been divided in
Roahrig, 30 Ohio St. 2d 82, 282 N.E.2d 584. In Roahrig, the proposed amendment
would have revised a number of constitutional provisions relating to the
administration, organization, expenses, and procedures of the General Assembly,
with the general purpose, according to the amendment’s proponents, of providing
a strong, independent General Assembly. Id. at 84. We accepted that general
statement of purpose but held that at least three parts of the amendment bore no
reasonable relationship to that purpose: the proposal to require the governor and
lieutenant governor to run for office together as a team, the proposal to repeal a
constitutional provision concerning the Supreme Court Commission, and a
provision repealing a section of the Constitution that prohibited certain persons
from holding public office. Id. at 84-85. The discontinuity of those provisions
stands in sharp contrast to the terms of the Ohio-SAFE amendment.
       {¶ 52} Two themes run through the board’s merit brief, both suggesting that
the board protected Ohio voters by dividing the Ohio-SAFE amendment into four




                                          20
                                January Term, 2020




separate ballot measures. First, the board says Ohio-SAFE’s right of initiative is
not the only constitutional value at stake; the voters have a countervailing right to
vote on proposed constitutional amendments separately. The board correctly notes
that and as discussed above, the separate-vote requirement has


       “two great objectives. The first is to prevent imposition upon or
       deceit of the public by the presentation of a proposal which is
       misleading or the effect of which is concealed or not readily
       understandable. The second is to afford the voters freedom of
       choice and prevent ‘logrolling’ or the combining of unrelated
       proposals in order to secure approval by appealing to different
       groups which will support the entire proposal in order to secure
       some part of it although perhaps disapproving of other parts.”


Ohio Liberty Council, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410, at
¶ 52, quoting Fugina, 259 Minn. at 38, 104 N.W.2d 911. But the board provides
no reason to believe the amendment as written will actually confuse voters, nor has
it suggested any way in which the amendment reflects the practice of logrolling.
See id. at ¶ 53 (rejecting board’s division of an amendment because the inclusion
of the sections at issue “does not render the amendment as a whole deceptive or
constitute the attachment of an unrelated, unpopular proposal”).
       {¶ 53} Second, the board’s brief suggests that Ohio-SAFE failed to meet its
burden of proof to show that the various provisions all relate to a single general
purpose.   According to the board, this case presents legal questions of first
impression, such as who bears the burden of proof in a one-subject dispute and
whether the question should be subject to some sort of burden-shifting analysis.
But these questions of proof are inapplicable. The board does not hear and weigh
evidence when it conducts its meetings. The two people who spoke at the ballot-




                                         21
                                 SUPREME COURT OF OHIO




board meeting were not witnesses; they were not under oath and did not present
testimony. They were attorneys making arguments and answering questions.
Rather, the only question before the board was whether there was a reasonable
relationship between the various provisions of the proposed amendment and its
central purpose, and that could be determined from the face of the document.
        {¶ 54} Ohio Liberty Council instructs a board to make all reasonable
interpretations in favor of submitting a proposed amendment undivided. The ballot
board failed to comply with that duty when it separated the Ohio-SAFE amendment
into four separate ballot measures. For these reasons, I would grant a writ of
mandamus directing the board to certify the amendment as drafted.
        DONNELLY and STEWART, JJ., concur in the foregoing opinion.
                                  _________________
        KENNEDY, J., concurring in judgment only.
        {¶ 55} In this expedited election case, relators, Ohioans for Secure and Fair
Elections and the individual petition-committee members (collectively, “Ohio-
SAFE”) seek separate writs of mandamus against respondents, Secretary of State
Frank LaRose, the Ohio Ballot Board, and Attorney General Dave Yost, as well as
an order extending the July 1, 2020 deadline for submitting petition signatures to
the secretary of state to qualify for the November 2020 ballot. Although Ohio-
SAFE prays for various forms of relief, the core question in this case is whether the
ballot board abused its discretion by dividing Ohio-SAFE’s proposed constitutional
amendment into four separate amendments thereby requiring the submission of four
separate initiative petitions.
        {¶ 56} For the reasons that follow, I would hold that Ohio-SAFE is entitled
to writs of mandamus (1) compelling Secretary of State Frank LaRose to convene
a meeting of the Ohio Ballot Board and (2) directing the ballot board to certify to
Attorney General Dave Yost that the initiative petition seeking to place the “Secure
and Fair Elections Amendment” on the ballot contains only one proposed




                                          22
                                 January Term, 2020




constitutional amendment. I would also hold that Ohio-SAFE is not entitled to a
writ ordering the attorney general to file a verified copy of the proposed amendment
and its summary with the secretary of state or to an order extending the July 1, 2020
deadline for submitting petition signatures to the secretary of state to qualify for the
November 2020 ballot.
                   I. FACTS AND PROCEDURAL HISTORY
       {¶ 57} On February 10, 2020, Ohio-SAFE submitted to Attorney General
Yost an initiative petition and summary proposing the “Secure and Fair Elections
Amendment,” which would amend Article V, Section 1 of the Ohio Constitution.
That section provides, in its entirety:


               Every citizen of the United States, of the age of eighteen
       years, who has been a resident of the state, county, township, or
       ward, such time as may be provided by law, and has been registered
       to vote for thirty days, has the qualifications of an elector, and is
       entitled to vote at all elections. Any elector who fails to vote in at
       least one election during any period of four consecutive years shall
       cease to be an elector unless he again registers to vote.


       {¶ 58} The proposed amendment would eliminate the 30-day registration
requirement to be eligible to vote. In addition, the proposed amendment would
guarantee the following rights to every U.S. citizen who is—or is eligible to
become—an elector in Ohio:
(1)    If serving in the military or residing outside the United States, the right to
       have an absentee ballot sent, upon application, beginning 46 days before an
       election.
(2)     The right to be registered to vote upon applying for, renewing, updating, or
       replacing an Ohio driver’s license, learner’s permit, or state-issued




                                          23
                              SUPREME COURT OF OHIO




       identification card, unless the citizen declines in writing to be registered to
       vote.
(3)    The right to obtain and cast a ballot on weekdays during an early-voting
       period, to begin 28 days before an election (excepting state holidays) and
       include at least 12 hours of in-person early voting per weekend for the two
       weekends immediately preceding a general election.
(4)    The right to register and immediately vote, during either early or election-
       day voting, upon proof of residency.
(5)    The right of persons with disabilities to have full and equal access to register
       to vote and to vote.
The proposed amendment would also require a “representative sample of statewide
elections to be audited to ensure the accuracy and integrity of elections.” The
amendment provides that items 2 and 4 above will take effect on February 1, 2022.
       {¶ 59} On February 20, 2020, Attorney General Yost certified that the
summary was a fair and truthful statement of the proposed constitutional
amendment. He then forwarded the petition to the ballot board.
       {¶ 60} The ballot board consists of the secretary of state, who serves as
chairperson, and four appointed members, no more than two of whom may be of
the same political party. R.C. 3505.061(A) and (D). On March 2, 2020, the ballot
board met to determine whether the petition “contains only one proposed * * *
constitutional amendment so as to enable the voters to vote on a proposal
separately,” as required by R.C. 3505.062(A). Counsel for Ohio-SAFE addressed
the board and explained that the various provisions of the Ohio-SAFE amendment
have “a common purpose or common subject. The common purpose or subject is
voting or voting and registration. Everything in the proposal today relates in some
way to voting.” Speaking in opposition, an attorney for the Ohio Republican Party
argued that the proposed amendment “comprised * * * several discrete
amendments, most of which should be voted on on a separate proposal, because




                                         24
                                  January Term, 2020




there is not a sufficiently singular purpose to present all of these proposals to voters
in a single ballot initiative.”
        {¶ 61} Following these presentations, the ballot board found that the Ohio-
SAFE amendment contained four separate proposals: (1) “a constitutional right to
requirements regarding casting ballots,” (2) “a constitutional right regarding the
manner in which one becomes a registered voter and when any registration is
effective,” (3) “a constitutional right for citizens with disabilities to register to vote
and vote,” and (4) “postelection audits.”
        {¶ 62} The ballot board then exercised its statutory authority to “divide the
initiative petition into individual petitions containing only one proposed * * *
constitutional amendment so as to enable the voters to vote on each proposal
separately.” R.C. 3505.062(A), paragraph two. Following the ballot board’s
action, Ohio-SAFE must submit separate summaries for each proposal to the
attorney general for approval before it may begin circulating petitions. R.C.
3519.01(A); R.C. 3505.062(A).
        {¶ 63} To qualify for the November general-election ballot, Ohio-SAFE
must file its petition with the secretary of state no later than 125 days before the
general election, which is July 1, 2020. Ohio Constitution, Article II, Section 1a.
The petition must contain valid signatures from at least 44 of Ohio’s 88 counties,
in an amount equal to at least five percent of the total votes cast in the last
gubernatorial election in those 44 counties. See id., Sections 1a, 1g. The signatures
collected statewide must equal at least ten percent of the total votes cast for
governor in the last gubernatorial election. Id., Section 1a; see id., Section 1g.
        {¶ 64} Ohio-SAFE filed a complaint for writs of mandamus in this court on
March 5, 2020. The complaint asks for three separate writs of mandamus. First, it
seeks to compel the board to certify to the attorney general that the Ohio-SAFE
petition contains only one proposed constitutional amendment. Second, to facilitate
that process, the complaint requests a writ of mandamus compelling the secretary




                                            25
                             SUPREME COURT OF OHIO




of state to convene a meeting of the board. Third, in the alternative, the complaint
asks for a writ ordering the attorney general to file a verified copy of the proposed
amendment, as written, along with the certified summary, with the secretary of state
(essentially cutting the board out of the process).
       {¶ 65} We granted Ohio-SAFE’s motion for an expedited briefing schedule.
     II. THE MANDAMUS CLAIM AGAINST THE BALLOT BOARD
                               A. Standard of review
       {¶ 66} To be entitled to a writ of mandamus, a party must establish, by clear
and convincing evidence, (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of the respondent to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Voters First v. Ohio Ballot
Bd., 133 Ohio St. 3d 257, 2012-Ohio-4149, 978 N.E.2d 119, ¶ 22. Ohio-SAFE does
not have an adequate remedy because there is no statutory right to appeal from a
decision of the ballot board. See R.C. 3505.062. For the remaining requirements
of clear legal right and clear legal duty, in the absence of any evidence of fraud or
corruption, the dispositive issue is whether the ballot board abused its discretion or
clearly disregarded applicable law in dividing the proposed constitutional
amendment into four proposals. Voters First at ¶ 23.
                               Positions of the parties
       {¶ 67} Ohio-SAFE relies on this court’s decision in State ex rel. Ohio
Liberty Council v. Brunner, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410,
to argue that “the standard for determining whether an amendment proposed by
initiative petition under Article II, Section 1 of the Ohio Constitution” meets the
separate-petition requirement of R.C. 3519.01(A) “derives from the Court’s
precedent construing the ‘separate-vote’ requirement for amendments proposed by
the General Assembly” that is found in Article XVI, Section 1 of the Ohio
Constitution. Ohio-SAFE points out that the separate-vote requirement is similar
to the “single-subject” rule imposed by Article II, Section 15(D) on bills enacted




                                          26
                                January Term, 2020




by the General Assembly, and it relies on our decision in State ex rel. Willke v. Taft
as establishing the test for when an amendment initiated by the people has a single
subject: “ ‘a proposal consists of one amendment to the Constitution only so long
as each of its subjects bears some reasonable relationship to a single general object
or purpose.’ ” (Emphasis sic.) 107 Ohio St. 3d 1, 2005-Ohio-5303, 836 N.E.2d
536, ¶ 34, quoting State ex rel. Roahrig v. Brown, 30 Ohio St. 2d 82, 84, 282 N.E.2d
584 (1972). According to Ohio-SAFE, Ohio Liberty Council is the controlling
precedent and requires the ballot board to certify that the Secure and Fair Elections
Amendment contains only one subject.
       {¶ 68} The secretary of state and the ballot board agree that Ohio Liberty
Council is the controlling precedent and that the people may not propose a
constitutional amendment if it contains more than a single subject. They maintain
that the people’s right to initiate an amendment has the same limits as the General
Assembly’s authority to propose a constitutional amendment under Article XVI,
Section 1 of the Ohio Constitution. The secretary of state and the ballot board assert
that R.C. 3505.062(A) authorizes the ballot board to divide an initiative petition
presented by the people if the proposed constitutional amendment contains multiple
subjects that do not bear some reasonable relationship to a single general object or
purpose. And here, they argue that the Secure and Fair Elections Amendment
relates to multiple purposes and that the ballot board therefore did not abuse its
discretion by dividing it into separate proposals.
       {¶ 69} Before addressing these positions, it is important to point out what
this case is not about. This case is not about the wisdom of adopting the proposed
Secure and Fair Elections Amendment or whether matters that have traditionally
been governed by statute should form the basis of an amendment to the
Constitution; those decisions are best left to the sound discretion of Ohioans. See
State ex rel. Hubbell v. Bettman, 124 Ohio St. 24, 27, 176 N.E. 664 (1931). This
case is also not about addressing any constitutional issue regarding the statutory




                                         27
                             SUPREME COURT OF OHIO




scheme that governs the amendment of the Constitution or any individual part of
that scheme. All those questions remain for another day.
       {¶ 70} Instead, this case asks us to determine whether the ballot board
abused its discretion, thereby entitling Ohio-SAFE to an extraordinary writ of
mandamus establishing that the Secure and Fair Elections Amendment is a single
constitutional amendment that may be proposed to the people in a single initiative
petition. To answer that question, I begin with the text of the Ohio Constitution.
                               C. Law and analysis
             1. The people’s right to amend the Ohio Constitution
       {¶ 71} Our Constitution is founded on the fundamental principle that “[a]ll
political power is inherent in the people. Government is instituted for their equal
protection and benefit, and they have the right to alter, reform, or abolish the same,
whenever they may deem it necessary.” Article I, Section 2, Ohio Constitution.
       {¶ 72} When the people ratified the Ohio Constitution, they reserved in
Article II, Section 1 the power of the people to propose an amendment to the
Constitution by initiative petition. Article II, Section 1a provides,


       When a petition signed by [10 percent] of electors, shall have been
       filed with the secretary of state, and verified as herein provided,
       proposing an amendment to the constitution, the full text of which
       shall have been set forth in such petition, the secretary of state shall
       submit for the approval or rejection of the electors, the proposed
       amendment, in the manner hereinafter provided, at the next
       succeeding regular or general election in any year occurring
       subsequent to one hundred twenty-five days after the filing of such
       petition.




                                          28
                                January Term, 2020




       {¶ 73} The general requirements and procedures that apply to all initiative
and referendum petitions on statewide issues are established by Article II, Section
1g of the Ohio Constitution. It states that its provisions “shall be self-executing,
except as herein otherwise provided” and that “[l]aws may be passed to facilitate
their operation, but in no way limiting or restricting either such provisions or the
powers herein reserved.” Once sufficient signatures have been collected and
verified, Section 1g mandates that the secretary of state place the proposed
amendment to the Constitution on the ballot, with the ballot language to be
“prescribed by the Ohio ballot board in the same manner, and subject to the same
terms and conditions, as apply to issues submitted by the general assembly pursuant
to Section 1 of Article XVI of this constitution.”
       {¶ 74} Article XVI, Section 1 states that ballot language must “properly
identify the substance of the proposal to be voted upon” but it “need not contain the
full text nor a condensed text of the proposal.” It also directs the ballot board to
prepare an explanation of the proposed amendment and to certify the ballot
language and the explanation to the secretary of state. Article XVI, Section 1, Ohio
Constitution. The ballot board also may prepare arguments for and against the
proposal. Id. The extent of the ballot board’s constitutional authority in the
initiative-petition process is therefore to prescribe the ballot language, prepare an
explanation, and certify both to the secretary of state.
       {¶ 75} R.C. 3505.062 provides that if the ballot board determines that an
initiative petition contains more than one proposed constitutional amendment, then
the board shall “divide the initiative petition into individual petitions containing
only one proposed * * * constitutional amendment so as to enable the voters to vote
on each proposal separately.” The ballot board found that the Secure and Fair
Elections Amendment included four separate proposals or subjects, and it required
the proposal to be divided and circulated as four amendments on four separate
petitions. However, as I will explain more fully below, the Constitution does not




                                          29
                             SUPREME COURT OF OHIO




establish a “single-subject rule” that limits the people to proposing a constitutional
amendment with only one subject, purpose, or objective. The single-subject
requirement that this court applied in Ohio Liberty Council, 125 Ohio St. 3d 315,
2010-Ohio-1845, 928 N.E.2d 410, originated in cases interpreting a separate
provision of the Ohio Constitution: the separate-vote requirement of Article XVI,
Section 1. An analysis of these cases is necessary to determine whether we have
properly overlaid caselaw interpreting the General Assembly’s authority to propose
a constitutional amendment onto the people’s right to do the same.
                        2. The separate-vote requirement
       {¶ 76} The 1851 Constitution provided that the General Assembly, by
three-fifths vote of each house, could submit proposed amendments for a vote.
Article XVI, Section 1, Ohio Constitution of 1851. Recognizing that the legislature
could propose multiple amendments at one time, former Article XVI, Section 1
provided that “[w]hen more than one amendment shall be submitted at the same
time, they shall be so submitted, as to enable the electors to vote on each
amendment, separately.”      The 1912 Constitution retained this language but
amended it slightly to remove the comma after the word “submitted” and add a
comma before the word “separately.” It also reserved the power to the people to
initiate an amendment to the Constitution in Article II, Sections 1a and 1g. But
these provisions, unlike Article XVI, Section 1, did not include express “separate-
vote” language for a constitutional amendment proposed by the people.
       {¶ 77} We have attempted to determine what the separate-vote requirement
means in a series of cases reviewing amendments to the Constitution proposed by
the General Assembly under the authority of Article XVI, Section 1.
       {¶ 78} In State ex rel. Burton v. Greater Portsmouth Growth Corp., we
stated that Article XVI, Section 1 “is directed to those instances where two or more
different objects are sought to be accomplished in a single proposal. The singleness
of purpose or object sought to be accomplished by the amendment is the test as to




                                         30
                                  January Term, 2020




whether it complies with such section.” 7 Ohio St. 2d 34, 36, 218 N.E.2d 446
(1966).
          {¶ 79} One year later, we rejected this statement as dicta in State ex rel.
Foreman v. Brown, stating that it was “unnecessary for us to determine in that case
whether Section 1 of Article XVI prohibited submission of a constitutional
amendment as one amendment, if it involved more than one subject, purpose or
object.” 10 Ohio St. 2d 139, 144, 226 N.E.2d 116 (1967). We then explained that
“[t]here is nothing in the Ohio Constitution that will support a reasonable
conclusion that a single amendment to that Constitution proposed by the General
Assembly can involve no more than one subject, purpose or object.” Id. at 144-
145. We pointed out that “if those who submitted Section 1 of Article XVI had
intended that each amendment to the Constitution proposed by the General
Assembly be confined to one subject, object or purpose, they would have so
provided as they did in Section 16 of Article II [(the single-subject rule for
statutes)]. They did not.” Id. at 145. The court in Foreman, in dicta, noted that
other states had generally required amendments with multiple subjects to relate to
a single general object or purpose, but it acknowledged that the proposed
amendment would pass scrutiny under that standard. Id. at 145-146.
          {¶ 80} In State ex rel. Roahrig v. Brown, this court, without analysis, relied
on Burton and Foreman for the proposition that “[u]nder this constitutional
provision [(Article XVI, Section 1)] a proposal consists of one amendment to the
Constitution only so long as each of its subjects bears some reasonable relationship
to a single general object or purpose.” 30 Ohio St. 2d 82, 84, 282 N.E.2d 584
(1972). In that case, an amendment had been proposed by a joint resolution of the
General Assembly and included changes related to the election of the governor and
lieutenant governor, the disqualification of certain felony offenders from holding
public office, and the repeal of a constitutional provision providing for the Supreme
Court Commission. We stated that “Section 1, Article XVI of the Constitution is




                                            31
                             SUPREME COURT OF OHIO




clear and unequivocal in its admonition that only a single general purpose may be
included in any one proposed constitutional amendment,” and we concluded that
the three proposals lacked any reasonable relationship to the stated general purpose
of the amendment and therefore had to be separately submitted to electors. Id. at
85.
       {¶ 81} Our decision in State ex rel. Willke v. Taft involved the question
whether a constitutional amendment proposed by the General Assembly violated
the separate-vote requirement of Article XVI, Section 1 of the Ohio Constitution.
107 Ohio St. 3d 1, 2005-Ohio-5303, 836 N.E.2d 536. Quoting cases from Maryland
and Minnesota, we explained that the separate-vote requirement was designed to
prevent voter confusion on the matter submitted while preventing “logrolling,”
which is the combination of unrelated proposals in order to gather sufficient votes
to pass otherwise unfavorable provisions. Id. at ¶ 27-28. We then explained that
“[t]he separate-vote requirement of Section 1, Article XVI is comparable, but not
identical, to the one-subject rule of Section 15(D), Article II.” Id. at ¶ 29. Although
we reiterated our holding in Foreman that nothing in the Ohio Constitution requires
all parts of an amendment proposed by the General Assembly to share one subject,
purpose, or object, id. at ¶ 30, we nonetheless followed Roahrig’s test, stating that
“ ‘a proposal consists of one amendment to the Constitution only so long as each
of its subjects bears some reasonable relationship to a single general object or
purpose’ ” (emphasis sic), id. at ¶ 34, quoting Roahrig, 30 Ohio St. 2d at 84, 282
N.E.2d 584. That is, we said that there is no single-subject rule for constitutional
amendments right before we said that there was one.
       {¶ 82} This review of our caselaw shows that our construction of the
separate-vote requirement of Article XVI, Section 1 has been far from consistent,
even within the same decision. But whether the Ohio Constitution’s separate-vote
requirement restricts the General Assembly to proposing constitutional
amendments that relate to a single subject or underlying object or purpose is not




                                          32
                                January Term, 2020




before us now. Instead, we are asked to decide whether the people’s proposals to
amend the Constitution are limited by a single-subject rule. Acknowledging that
the political power of this state emanates from the people, I turn to that question.
                  3. State ex rel. Ohio Liberty Council v. Brunner
        {¶ 83} The foregoing cases construed the express separate-vote requirement
of Article XVI, Section 1, which provides the process for the General Assembly to
propose a constitutional amendment by joint resolution. Then in Ohio Liberty
Council, we applied that caselaw to an amendment to the Constitution initiated by
the people. See 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410. The parties
urge us to do so again today.
        {¶ 84} In Ohio Liberty Council, this court quoted Article II, Section 1 of the
Ohio Constitution, which states that “[t]he limitations expressed in the constitution,
on the power of the general assembly to enact laws, shall be deemed limitations on
the power of the people to enact laws,” suggesting that this language somehow
limits the power of the people to propose an amendment to the Constitution.
However, it does not, and it was not relevant to the analysis in Ohio Liberty
Council. This limiting language applies when the people enact a law through the
right of initiative, not when they propose an amendment to the Constitution.
Throughout Article II, the Constitution distinguishes between “laws” and
“amendments.” For example, Article II, Section 1a grants the people the power “to
propose an amendment to the constitution,” while Article II, Section 1b guarantees
the right of the people to propose “a law.”
        {¶ 85} Article II, Section 1 simply provides that when the people enact a
law through initiative, that law is subject to the same constitutional limitations that
apply to a statute enacted by the General Assembly, such as the protections afforded
by Ohio’s Bill of Rights. It does not impose those limitations on the General
Assembly’s power onto the people’s right to propose a constitutional amendment
by initiative petition.




                                          33
                             SUPREME COURT OF OHIO




       {¶ 86} This court in Ohio Liberty Council then compared the separate-vote
requirement of Article XVI, Section 1 to the statutory separate-petition requirement
of R.C. 3505.062, which requires the ballot board to review an amendment initiated
by the people to ensure that each initiative petition contains only one proposed
amendment. Ohio Liberty Council, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928
N.E.2d 410, at ¶ 32-40. Concluding that “this separate-petition requirement is
comparable    to   the   separate-vote    requirement     for   legislatively-initiated
constitutional amendments under Section 1, Article XVI of the Ohio Constitution,”
id. at ¶ 41, we applied the Roahrig test to decide whether a separate petition is
necessary under the statute, stating that “ ‘ “a proposal consists of one amendment
to the Constitution only so long as each of its subjects bears some reasonable
relationship to a single general object or purpose.” ’ ” (Emphasis sic.) Ohio
Liberty Council at ¶ 42, quoting Willke, 107 Ohio St. 3d 1, 2005-Ohio-5303, 836
N.E.2d 536, at ¶ 34, quoting Roahrig, 30 Ohio St. 2d at 84, 282 N.E.2d 584. In
doing so, we layered language from the single-subject rule of Article II, Section
15(D) onto the separate-vote requirement of Article XVI, Section 1 and then used
both to burden the people’s right to propose amendments to the Constitution.
                    4. Resolving the conflicts in our caselaw
       {¶ 87} As this history shows, over the past several decades this court has
both recognized that the Ohio Constitution does not restrict an amendment to the
Constitution to a single subject, purpose, or object and also asserted that an
amendment’s provisions must share a common subject, purpose, or object—
sometimes in the same opinion. In doing so, we have taken precedent discussing a
provision such as the single-subject rule in one case and overlaid it on other
constitutional provisions and statutes in another case.
       {¶ 88} The parties ask us to continue this trajectory today by treating the
separate-vote requirement of Article XVI, Section 1 as if it applies to an initiative
petition to amend the Constitution by the people and imposes a one-subject rule on




                                         34
                                January Term, 2020




constitutional amendments proposed by the people.                This position is
understandable, given the confusion in our caselaw. However, our duty is to say
what the law is, “[a]nd while briefing would be helpful, it is impractical or
impossible here given the compressed time frame of an expedited election case. In
these circumstances, our prudential policy against addressing arguments not raised
by the parties is not a barrier to addressing and remedying a clear mistake before it
is repeated again.” State ex rel. Maxcy v. Saferin, 155 Ohio St. 3d 496, 2018-Ohio-
4035, 122 N.E.3d 1165, ¶ 14. The alternative is to recognize our mistake but stay
silent, thereby allowing the ballot board to continue to limit the people’s right to
propose amendments to the Constitution based on our flawed analysis in Ohio
Liberty Council, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928 N.E.2d 410. Further,
stare decisis does not compel adherence to an incorrect interpretation of the
Constitution; as we explained in Rocky River v. State Emp. Relations Bd., “each
judge remembers above all that she or he has sworn to support and defend the
Constitution—not as someone else has interpreted it but as the judge deciding the
case at bar interprets it.” 43 Ohio St. 3d 1, 6-7, 539 N.E.2d 103 (1989).
       {¶ 89} Article XVI, Section 1 and Article II, Section 15(D) are express
constitutional restrictions on the power of the General Assembly, unrelated to the
reserved power of the people to initiate an amendment to the Constitution. Those
provisions govern joint resolutions and statutes, not initiative petitions.        The
framers knew how to limit legislation to a single subject; Article II, Section 15(D)
of the Ohio Constitution expressly states, “No bill shall contain more than one
subject.” But neither Article XVI, Section 1 nor Article II, Sections 1a or 1g
expressly limit a proposed amendment to the Constitution to a single subject,
purpose, or object. Requiring a separate vote on each amendment and limiting an
amendment to a single subject are different things. The framers could have
provided that no amendment shall contain more than one subject, but they did not,
and we should not add words to the Constitution in the guise of interpreting it.




                                         35
                                 SUPREME COURT OF OHIO




        {¶ 90} And, there is a more basic reason why the separate-vote requirement
of Article XVI, Section 1 does not apply to an amendment to the Constitution
initiated by the people. Article II, Section 1g itself already provides that one
amendment may be submitted on one petition and that each amendment is a
separate ballot issue: “The ballot language shall be so prescribed and the secretary
of state shall cause the ballots so to be printed as to permit an affirmative or negative
vote upon each law, section of law, or item in a law appropriating money, or
proposed law, or proposed amendment to the constitution.” (Emphasis added.)
        {¶ 91} In contrast, Article XVI, Section 1 contemplates that multiple
amendments may be proposed in a single joint resolution of the General Assembly,
and it requires a separate vote of the people in order to protect their freedom to
decide which amendments to the Constitution should be adopted. That protection
is not required when the people initiate a constitutional amendment, because only
one amendment may be proposed in each initiative petition upon which the people
will vote to ratify or reject.
        {¶ 92} For these reasons, I categorically reject the conclusion reached in
Ohio Liberty Council that each constitutional amendment proposed by the people
is restricted to a single subject. Its holding limiting the power of the people to
amend the Constitution finds no support in the language of Article II, Sections 1a
or 1g and therefore should be overruled.
                    5. The meaning of the word “amendment”
        {¶ 93} Clarifying these constitutional provisions brings into focus the crux
of this case: what is the meaning of the word “amendment”?
        {¶ 94} Although the word “amendment” has a usual and customary
meaning, we nevertheless defined what an amendment means long ago in State ex
rel. Greenlund v. Fulton, 99 Ohio St. 168, 124 N.E. 172 (1919). We explained that
when used in connection with the Constitution, the word “amendment” has “a dual




                                           36
                                 January Term, 2020




meaning, the particular one to be determined by its relationship.” Id. at 179. We
continued:


       An amendment to the Constitution, which is made by the addition
       of a provision on a new and independent subject, is a complete thing
       in itself, and may be wholly disconnected with other provisions of
       the Constitution; such amendments, for instance, as the first ten
       amendments of the Constitution of the United States. * * *
               Then there is the use of the word “amendment” as related to
       some particular article or some section of the Constitution, and it is
       then used to indicate an addition to, the striking out, or some change
       in, that particular section.
Id. Simply put, an amendment is both the addition of a wholly new provision to
the Constitution or the changes made to an existing article or section.
       {¶ 95} Nothing in the Greenlund court’s definition of the word
“amendment” suggests that additions or changes made to an existing provision in
the Constitution are required to have a single subject or unifying purpose or
objective. Neither definition of “amendment” contemplates the idea of a single
subject and the words “amendment” and “subject” are not synonymous—though
the ballot board’s actions suggest otherwise. Indeed, were we to apply the ballot
board’s understanding of “amendment” to the United States Constitution, a
renumbering would be in order. The First Amendment alone contains at least four
“subjects”: free exercise and establishment of religion, freedom of speech and the
press, the right to assemble, and the right to petition government.
       {¶ 96} The common understanding of the word “amendment,” then, is
simply an addition or change, regardless of subject, and the Constitution does not
impose any express limitations on the style or format in which the people must




                                         37
                              SUPREME COURT OF OHIO




express their fundamental rights. Rather, the people have the right to amend the
Constitution largely without any state-law limitation on its subject matter. But see
Article II, Section 1e, Ohio Constitution (limiting the right to use initiative to create
nonuniform taxes, monopolies, oligopolies, or cartels). The people possess the
power to amend the Constitution, and in ratifying Article II, Sections 1a and 1g,
they did not limit that right to proposing only an amendment that addresses one
subject, purpose, or object at a time.
        {¶ 97} We cannot rewrite a provision of the Ohio Constitution to add such
a limit by judicial fiat.     Ultimately, the judgment over whether a proposed
amendment should be adopted—and what the Constitution should say and how it
should say it—rests within the sound discretion of the people of Ohio.
                                    6. Application
        {¶ 98} The Secure and Fair Elections Amendment seeks to amend an
existing provision of the Ohio Constitution, Article V, Section 1, by deleting some
language from and adding language to a single section. It is plainly an amendment
within the meaning of Article II, Section 1g, and it may be circulated on a single
petition form. A contrary holding would allow the ballot board, an entity that is not
responsible to the people at the ballot box, to regulate the people’s right to amend
the Constitution by deciding how many words added or deleted are too many for
the proposal to stand as a single amendment.
        {¶ 99} The opinion concurring in part and dissenting in part protests that
the decision to follow the plain language of the Constitution runs afoul of the
doctrine of the separation of powers by impermissibly infringing on the
prerogatives of the executive branch. Not true. To the contrary, our Constitution
grants to the people the right to amend the Constitution—and nothing in that
document permits the legislature, the executive, or the judiciary to interfere with
the right of the people to shape and amend provisions of their Constitution. As
members of the judiciary, it is our solemn duty to be guardians of the Constitution




                                           38
                                January Term, 2020




and to protect and defend the right of the people to self-governance. Anything less
and we would serve only as an underpinning to the other branches of government.
        {¶ 100} Accordingly, the ballot board abused its discretion when it
separated the Secure and Fair Elections Amendment into four separate ballot
measures. I would grant a writ of mandamus directing the board to certify the
amendment as drafted. The mandamus claim brought against the secretary of state
to convene a meeting of the ballot board therefore has merit and should be granted,
but the mandamus claim against the attorney general should be dismissed as it is
moot.
             III. THE REQUEST FOR AN EXPANSION OF TIME
        {¶ 101} The decision reached above does not mean that we should extend
the deadline for submitting a sufficient number of signatures so that the Secure and
Fair Elections Amendment may appear on the November 3, 2020 general-election
ballot. Just as I am bound by the fact that the Ohio Constitution does not impose a
single-subject requirement on the people’s right to amend the Constitution, I am
equally bound by the plain and unambiguous language of Article II, Section 1a that
an initiative petition to amend the Constitution must be filed 125 days before the
next regular or general election in order to appear on that ballot. While recognizing
that we have extended constitutional time deadlines in cases such as State ex rel.
LetOhioVote.org v. Brunner, 123 Ohio St. 3d 322, 2009-Ohio-4900, 916 N.E.2d
462, it is manifest that this case is distinguishable.      In LetOhioVote.org, for
example, the secretary of state’s actions precluded the petitioners from obtaining
the required number of signatures within the 90-day period allowed to collect them,
and it would have denied the right of the people to referendum without an extension.
Id. at ¶ 8, 54.
        {¶ 102} But this is not a case in which government officials are thwarting
the ability of the people to put an initiative to amend the Constitution on the ballot.
Here, relators began the process to propose an amendment to the Constitution on




                                          39
                             SUPREME COURT OF OHIO




February 10, 2020, when they submitted their initial petition to the attorney general.
They therefore share responsibility for the compressed time in which they may file
a sufficient number of signatures in order for their proposed amendment to appear
on the November 3, 2020 ballot. Further, their claim of prejudice fails. Although
they assert that delaying a vote on the amendment until November 2021 “would
convert the specified February 1, 2021 effective date [for two sections of the
amendment] from a delayed effective date into a retroactive effective date,” that
assertion is wrong as a matter of fact. The petition attached to the complaint
indicates that those sections would take effect on February 1, 2022.            Equity
therefore does not demand that we grant the requested order to extend the 125-day
deadline to place the amendment on the November 3, 2020 general-election ballot.
                                IV. CONCLUSION
       {¶ 103} I am acutely aware of the potential implications of the conclusion I
reach today. Nevertheless, I am compelled based on the plain and unambiguous
language of the Constitution to set the matter straight and would strictly overrule
Ohio Liberty Council. Therefore, Ohio-SAFE is entitled to writs of mandamus (1)
compelling Secretary of State Frank LaRose to convene a meeting of the Ohio
Ballot Board and (2) directing the ballot board to certify to Attorney General Dave
Yost that the initiative petition seeking to place the “Secure and Fair Elections
Amendment” on the ballot contains only one proposed constitutional amendment.
However, Ohio-SAFE is not entitled to a writ ordering the attorney general to file
a verified copy of the proposed amendment and its summary with the secretary of
state or to an order extending the July 1, 2020 deadline for submitting petition
signatures to the secretary of state to qualify for the November 2020 ballot.
       {¶ 104} Accordingly, I concur in the court’s judgment today but not in its
reasoning.
       FRENCH and DEWINE, JJ., concur in the foregoing opinion.
                               _________________




                                         40
                                 January Term, 2020




       FISCHER, J., concurring in part and dissenting in part.
       {¶ 105} Respectfully, I concur in the per curiam opinion’s judgment
denying mandamus relief against respondent Attorney General Dave Yost and also
denying the request for an extension of time to collect the required signatures.
       {¶ 106} Given the applicable law and standard of review, I disagree that
relators, Ohioans for Secure and Fair Elections, Darlene L. English, Laura A. Gold,
Hasan Kwame Jeffries, Isabel C. Robertson, and Ebony Speakes-Hall, are entitled
to writs of mandamus against respondents Secretary of State Frank LaRose and the
Ohio Ballot Board. Therefore, I respectfully dissent in part.
       {¶ 107} The writ of mandamus is a form of extraordinary relief. To be
entitled to a writ of mandamus, relators must establish, by clear and convincing
evidence, (1) a clear legal right to the requested relief, (2) a clear legal duty on the
part of the respondent to provide it, and (3) the lack of an adequate remedy in the
ordinary course of the law.” State ex rel. Fockler v. Husted, 150 Ohio St. 3d 422,
2017-Ohio-224, 82 N.E.3d 1135, ¶ 8.
       {¶ 108} In actions challenging the decisions of the ballot board and
secretary of state, “the standard is whether they engaged in fraud, corruption, or
abuse of discretion, or acted in clear disregard of applicable legal provisions.” State
ex rel. Ohio Liberty Council v. Brunner, 125 Ohio St. 3d 315, 2010-Ohio-1845, 928
N.E.2d 410, ¶ 30. “ ‘An abuse of discretion implies an unreasonable, arbitrary, or
unconscionable attitude.’ ”     State ex rel. Greene v. Montgomery Cty. Bd. of
Elections, 121 Ohio St. 3d 631, 2009-Ohio-1716, 907 N.E.2d 300, ¶ 12, quoting
State ex rel. Cooker Restaurant Corp. v. Montgomery Cty. Bd. of Elections, 80 Ohio
St.3d 302, 305, 686 N.E.2d 238 (1997).
       {¶ 109} The applicable provision here, R.C. 3505.062(A), states that the
ballot board “shall” examine each written petition “to determine whether it contains
only one proposed law or constitutional amendment so as to enable the voters to
vote on a proposal separately.” That statute further specifies what happens if the




                                          41
                             SUPREME COURT OF OHIO




board decides that a petition complies with this single-issue requirement and what
happens if the board decides, on the other hand, that the petition before it does not.
Id. When the board decides that the petition falls into the latter, noncompliant
category, “the board shall divide the initiative petition into individual petitions
containing only one proposed law or constitutional amendment * * *.” (Emphasis
added.) Id.
        {¶ 110} By its text, R.C. 3505.062(A) grants the ballot board the discretion
to determine whether an initiative petition contains more than one proposed law or
constitutional amendment and mandates that the ballot board divide the petition if
it makes such a finding. Thus, R.C. 3505.062(A) contemplates the result reached
here.
        {¶ 111} Accordingly, I find it very difficult to say that the ballot board
abused its discretion or acted in clear disregard of applicable legal provisions.
Under the statute, the ballot board simply decided that the initiative petition deals
with more than one issue and voted to divide the petition. That decision was hardly
arbitrary or unreasonable, especially considering that all of the opinions in this case
at least tacitly acknowledge that there are anywhere from two to three distinct issues
(voting, registration, and auditing) being dealt with by this particular petition. On
the record before us then, relators, with whom the duty unequivocally resides, failed
to demonstrate by clear and convincing evidence that they are entitled to the relief
requested.
        {¶ 112} Moreover, granting these writs is inappropriate from a separation-
of-powers perspective. At its core, the separation-of-powers doctrine—which is
implicitly embedded within the Ohio Constitution—establishes that “ ‘powers
properly belonging to one of the departments ought not to be directly and
completely administered by either of the other departments, and further that none
of them ought to possess directly or indirectly an overruling influence over the
others.’ ” State v. Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, 933 N.E.2d 753,




                                          42
                                January Term, 2020




¶ 44, quoting State ex rel. Bryant v. Akron Metro. Park Dist. of Summit Cty., 120
Ohio St. 464, 473, 166 N.E. 407 (1929). By granting these writs, the court is
ignoring this fundamental rule and, in effect, actively controlling from the bench
the actions of executive and administrative officers who, in discharging their duties,
must necessarily exercise a degree of discretion. The writ of mandamus is an
extraordinary remedy that was not meant for these circumstances, and the
separation-of-powers doctrine calls on us to be mindful of this fact.
       {¶ 113} Being mindful of this fact, of course, does not mean ignoring the
Ohio Constitution. Instead, it simply requires acknowledging the limits of this
extraordinary writ—a writ that surely should not issue just because this court
disagrees with the ballot board’s ultimate conclusion. See, e.g., State ex rel.
Armstrong v. Davey, 130 Ohio St. 160, 163-164, 198 N.E. 180 (1935).
       {¶ 114} Finally, making matters worse, the opinion concurring in judgment
only wades into a discussion regarding a constitutional issue (i.e., a perceived
tension between this court’s case law, the Ohio Constitution, and R.C. 3505.062)
that was not addressed by any of the parties to this case and one that is obviously
unnecessary to reach in order to resolve the narrow issue before this court—whether
the writs should issue. On this, the superfluousness of this constitutional exegesis,
I agree with the concurring opinion. As I have noted before, we generally should
be hesitant to decide such issues of constitutional importance without the benefit of
briefing or argument. See State ex rel. Maxcy v. Saferin, 155 Ohio St. 3d 496, 2018-
Ohio-4035, 122 N.E.3d 1165, ¶ 29 (Fischer, J., dissenting). After all, as then Judge
Antonin Scalia once wrote, “courts do not sit as self-directed boards of legal inquiry
and research, but essentially as arbiters of legal questions presented and argued by
the parties before them.” Carducci v. Regan, 714 F.2d 171, 177 (D.C.Cir.1983).
       {¶ 115} For these reasons, in addition to denying the other relief requested,
I would deny the writs against Secretary of State Frank LaRose and the Ohio Ballot




                                         43
                            SUPREME COURT OF OHIO




Board. Because the per curiam opinion does not do so, I respectfully concur in part
and dissent in part.
                              _________________
       ACLU of Ohio Foundation, Freda J. Levenson, and David J. Carey;
American Civil Liberties Union, Dale Ho, and Alora Thomas-Lundborg; McTigue
& Colombo, L.L.C., Donald J. McTigue, J. Corey Colombo, Derek S. Clinger, and
Ben F.C. Wallace, for relators.
       Dave Yost, Ohio Attorney General, and Bridget C. Coontz and Brandi Laser
Seskes, Assistant Attorneys General, for respondents.
                              _________________




                                        44